Citation Nr: 0118927	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  98-09 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an earlier effective date than July 7, 1997, 
for a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from August 1981 to 
February 1985. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the veteran's claim seeking 
entitlement to an earlier effective date than July 7, 1997, 
for a TDIU.

The veteran's claim was before the Board in December 2000, at 
which time it was remanded so that the RO could adjudicate 
the veteran's claim of clear and unmistakable error (CUE) in 
a November 1987 RO decision which denied a TDIU.  By letter 
dated May 2001, the veteran's representative formally 
"withdrew any contentions or implication that the issue 
should be a clear and unmistakable error of any rating 
decision."  


FINDINGS OF FACT

1.  By a decision dated July 10, 1989, the RO denied the 
veteran's claim for a TDIU; the veteran was informed of said 
decision, but did not appeal.

2.  The veteran filed an informal claim for a TDIU when he 
was examined by the VA on October 17, 1990.

3.  It is factually ascertainable that the veteran became 
unable to work due to his service-connected disabilities on 
October 17, 1989.


CONCLUSION OF LAW

An earlier effective date of October 17, 1989, is warranted 
for the grant of TDIU.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

By rating decision dated March 1986, the RO granted the 
veteran service connection for PTSD and assigned a 30 percent 
rating.  The RO also granted service connection for a gunshot 
wound to muscle group XX with causalgia and intermittent 
neuropathy of the right leg, and granted service connection 
for a gunshot wound to the abdomen, and muscle group XIX.  
The RO assigned 20 percent and 10 percent ratings for these 
issues, respectively.  

In a decision dated April 1987, the Social Security 
Administration (SSA) determined that the veteran had been 
disabled since May 5, 1983.  The two medical conditions 
listed were severe residuals of a gunshot wound to the right 
flank, including a chronic pain syndrome, and PTSD.  

By rating decision dated July 10, 1989, the RO denied the 
veteran's claim for a TDIU.  The RO informed the veteran of 
the decision by letter several days later, but the veteran 
did not appeal.  

A VA psychiatric examination report dated October 17, 1990, 
was submitted.  The examination report was received on 
October 24, 1990.  The veteran reported that he was not doing 
too well, and felt that if Social Security considered him 
disabled, that VA should also.  

By rating decision dated November 1990, the RO denied the 
veteran's claim for an increased rating for PTSD from 30 
percent.  The RO determined that the veteran was not shown to 
have considerable industrial employment.  

In a January 1997 claim, the veteran wrote that he would like 
to apply for an increased rating for PTSD.  He wrote that due 
to his condition, he had been drawing Social Security 
disability.  

VA hospitalization records from February 1997 were submitted 
in March 1997.  

VA treatment records from 1995 to 1997 were submitted in 
March 1997.  

VA treatment records from 1997 were submitted in April 1997.  

The veteran underwent a VA examination in April 1997.  The 
examiner stated that the veteran last worked 10 years ago in 
a painting job, and that since then, had been disabled.  

By rating decision dated February 1998, the RO granted the 
veteran a TDIU effective July 7, 1997.


Analysis

In February 1998, the RO granted the veteran a TDIU, 
effective July 7, 1997.  The veteran claims that he is 
entitled to an effective date earlier than July 7, 1997, for 
such grant.

No reasonable possibility exists that further development 
will assist in the substantiation of the veteran's claim.  
The RO has sought and obtained pertinent medical records and 
afforded the veteran VA examinations.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5103, 5103A).

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim. 38 
C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.  A 
report of examination or hospitalization will be accepted as 
an informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 
3.157.

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total rating claim and held that the 
applicable statutory and regulatory provisions, fairly 
construed, required the Board to look at all communications 
in the file that may be interpreted as applications or 
claims, formal and informal, for increased benefits and, 
then, to all other evidence of record to determine the 
"earliest date as of which," within the one year prior to the 
claim, the increase in disability was ascertainable. 38 
U.S.C.A. § 5110(b)(2) (West 1991 & Supp. 1999); see 38 C.F.R. 
§ 3.400(o)(2), 3.155(a)(1999).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission. (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits. 
(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by VA of examination reports, clinical records, and 
transcripts of records will be accepted as the date of 
receipt of a claim if received from State, county, municipal, 
recognized private institutions, or other Government 
hospitals (except those described in 38 C.F.R. § 
3.157(b)(1)).  These records must be authenticated by an 
appropriate official of the institution.  Benefits will be 
granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
Reports received from private institutions not listed by the 
American Hospital Association must be certified by the Chief 
Medical Officer of the Department of Veterans Affairs or 
physician designee. 38 C.F.R. § 3.157.

A total disability rating based on individual unemployability 
due to a service-connected disability may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow substantially gainful 
occupation as a result of service-connected disability. 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2000).  If the schedular rating 
is less than 100 percent, the issue of unemployability must 
be determined without regard to the advancing age of the 
veteran. 38 C.F.R. §§ 3.341(a), 4.19 (2000).  The regulations 
further provide that if there is only one such disability, it 
must be rated at 60 percent or more; and if there are two or 
more disabilities, at least one disability must be rated at 
40 percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more. 38 C.F.R. § 
4.16(a).

In any event, it is the policy of the VA, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service connected disability shall be 
rated totally disabled. 38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due 
the to service-connected disability. 38 C.F.R. § 4.16(b); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, 
the Board must evaluate whether there are circumstances in 
the appellant's case, a part from any non-service-connected 
condition and advancing age, which would justify a total 
rating based on individual unemployability due solely to the 
service-connected conditions. See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. 
App. 375 (1993).

By rating decision dated July 10, 1989, the RO denied the 
veteran's claim for a TDIU.  The veteran was informed of the 
decision, and it became final.  This was the last final 
rating decision regarding said issue, before the RO's 
February 1998 grant of a TDIU.  

As noted above, 38 C.F.R. § 3.157 states that an examination 
report can be accepted as an informal claim for benefits if 
the report relates to a disability which may establish 
entitlement.  In this instance, the veteran was afforded a VA 
psychiatric examination on October 17, 1990, at which he 
stated that if Social Security considered him disabled, VA 
should also.  The SSA determined that the veteran was 
disabled in April 1987 because of his PTSD and severe 
residuals of a gunshot wound to the right flank, both 
disorders being service-connected disabilities.  Since the 
veteran referenced the SSA's considering him disabled, and 
asked that VA should also consider him disabled, the 
veteran's statement at his October 17, 1990, examination is 
interpreted as an informal claim for a TDIU.  

Pursuant to Servello v. Derwinski, id., and 38 C.F.R. § 3.400 
(o) (2), the effective date of an increase in disability 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  In this 
instance, the veteran's claim for a TDIU was received on 
October 17, 1990.  Since SSA determined in April 1987 that 
the veteran was disabled due to his PTSD and residuals of a 
gunshot wound (both of which are service-connected), it is 
determined that it was factually ascertainable that the 
veteran was unable to secure and follow a substantially 
gainful occupation by reason of his two service-connected 
disabilities, one year earlier than the date of claim, or 
October 17, 1989.  38 C.F.R. § 4.16 (b).  Accordingly, an 
effective date of October 17, 1989, for a TDIU is granted.


ORDER

An effective date of October 17, 1989, for the award of a 
TDIU is granted.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



